Citation Nr: 1131067	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-30 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified in May 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the Los Angeles RO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had an examination in March 2006 that was arranged through VA QTC Services.  He reported that he could not hear well on the left side and that the current treatment was a hearing aid in the left ear.  The functional impairment was difficulty understanding speech, especially on the left side, and not being able to use the telephone with his left ear.  An auricle examination and an external ear examination were within normal limits.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
40
LEFT
60
65
70
85
100

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 12 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderate high pitched sensorineural hearing loss above 2000 Hz for the right ear and moderate to profound sensorineural hearing loss for the left ear.  He felt that a retro-cochlear lesion should be "ruled out" for the left ear.

The Veteran and his representative indicated at the May 2011 hearing that the Veteran's hearing loss has worsened since the March 2006 examination.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new VA examination regarding his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for an increased evaluation for bilateral hearing loss.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination to evaluate his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding bilateral hearing loss.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for the service-connected bilateral hearing loss.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

